

Exhibit 10.2
STATE OF OHIO LICKING COUNTY
AMENDED AND RESTATED
SPLIT-DOLLAR AGREEMENT




        This AMENDED AND RESTATED SPLIT-DOLLAR AGREEMENT (this “Agreement”) is
made and entered into effective as of the 27th day of January, 2020 (the
“Effective Date”) by and between THE PARK NATIONAL BANK, a national banking
association (the “Bank”), and MATTHEW R. MILLER, an individual (“Insured”). The
Bank and Insured are sometime collectively referred to as the “Parties” and
individually as a “Party.”


RECITALS:


A.Insured is currently an employee and officer of the Bank and the Bank desires
to retain Insured and induce Insured to continue to provide valuable service to
the Bank for a considerable period.


B.The Bank desires to provide Insured with certain death benefits under one or
more life insurance policies purchased by the Bank on the life of Insured.


C.This Agreement supercedes the prior Amended and Restated Split-Dollar
Agreement between the Bank and Insured dated June 15, 2015, and the prior
Amended and Restated Split-Dollar Agreement shall be of no further force or
effect as of the Effective Date.


NOW, THEREFORE, the Parties, for and in consideration of the foregoing and the
mutual promises contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound hereby, do hereby agree as follows:


1.This Agreement pertains to the life insurance policies (the "Policies") listed
on Exhibit C,
attached and made a part hereof.


2.Ownership of Policies. The Bank shall own all of the right, title and interest
in the Policies and shall control all rights of ownership with respect thereto.
The Bank, in its sole discretion, may exercise its right to borrow against or
withdraw the cash value of one or more of the Policies. In the event coverage
under any of the Policies is increased, such increased coverage shall be subject
to all of the rights, duties and obligations set forth in this Agreement.


3.Designation of Beneficiary(ies). Insured may designate one or more
beneficiaries (on the Beneficiary Designation Form attached hereto as Exhibit A)
to receive a portion of the death proceeds of all of the Policies payable
pursuant hereto upon the death of Insured subject to any right, title or
interest the Bank may have in such proceeds as provided herein. In the event
Insured fails to designate a beneficiary, any benefits payable pursuant hereto
shall be paid to the estate of Insured.


4.Maintenance of Policies. The Bank intends to maintain one or more life
insurance policies for purposes of this Agreement. The Bank shall be responsible
for making any required premium payments and to take all other actions within
the Bank's reasonable control in order to keep the Policies in full force and
effect; provided, however, that the Bank may replace one or more of the Policies
with a comparable life insurance policy or policies so long as Insured's
beneficiary(ies) will be entitled to receive an amount of death proceeds under
Section 6 of this Agreement at least equal to those that the beneficiary(ies)
would be entitled to if the original Policies were to remain in effect. If any
such replacement is made, all references herein to the "Policies" shall
thereafter be references to such replacement policy or policies and the
continuing Policies. If the Policies contain
1



--------------------------------------------------------------------------------



any premium waiver provision, any such waived premiums shall be considered for
the purposes of this Agreement as having been paid by the Bank. The Bank shall
be under no obligation to set aside, earmark or otherwise segregate any funds
with which to pay its obligations under this Agreement, including, but not
limited to, payment of premiums with respect to the Policies.




5.Reporting Requirements. The Bank will report on an annual basis to Insured the
economic benefit attributable to this Agreement on Internal Revenue Service Form
W-2 or its equivalent so that Insured can properly include said amount in
Insured's taxable income. Under the Internal Revenue Code of 1986, as amended
(the "Code"), Insured's taxable value of the benefit under this Agreement is not
availed the same income tax exclusion as is afforded to "group term life
insurance". Insured agrees to accurately report and pay all applicable taxes on
such amounts of income reportable hereunder to Insured.


6.Proceeds of Policies. Subject to Section 8 of this Agreement, upon the death
of Insured, the death proceeds of the Policies shall be divided in the following
manner:


a.Insured's beneficiary(ies) designated in accordance with Section 3 of this
Agreement shall be entitled to an amount equal to the lesser of (i) the Death
Benefit (as defined in Exhibit B hereto) or (ii) one hundred percent (100%) of
the difference between the total death proceeds payable under the Policies and
the "Cash Surrender Value of the Policies" (as defined in Section 7 below); such
difference in the total death proceeds and the Cash Surrender Value of the
Policies is defined as the "Net at Risk Amount."


b.The Bank shall be entitled to any death proceeds payable under the Policies
remaining after payment to Insured's beneficiary(ies) under Section 6(a) above.


c.The Bank and Insured's beneficiary(ies) shall share in any interest due on the
death proceeds of the Policies on a pro rata basis based upon the amount of
proceeds due each person divided by the total amount of proceeds, excluding any
such interest.


7.Cash Surrender Value of the Policies. The "Cash Surrender Value of the
Policies" shall be equal to the cash value of the Policies at the time of
Insured's death or upon surrender of the Policies, as applicable, less (i) any
policy or premium loans or withdrawals or any other indebtedness secured by the
Policies, and any unpaid interest thereon, previously incurred or made by the
Bank, and (ii) any applicable surrender charges, as determined by the insurer
under each of the Policies or the agent servicing the Policies.


8.Termination of Agreement.


a.This Agreement shall terminate upon the first to occur of the following:


i.the distribution of the death benefit proceeds in accordance with Section 6
above; or


ii.except as set forth in Section 16 below, the termination of Insured's
employment for any reason (other than on account of Insured's death) prior to
age 62; or


iii.Insured attaining age 82.


b.Insured acknowledges and agrees that the termination of this Agreement
pursuant to subsections (a)(ii) and (a)(iii) above prior to the death of Insured
shall terminate any right of Insured or Insured's beneficiary(ies) to receive
any death proceeds of the Policies under this Agreement, and such termination
shall be without any liability of any nature to the Bank.


2



--------------------------------------------------------------------------------



9.Assignment. Insured shall not make any assignment of Insured's rights, title
or interest in or to the death proceeds of the Policies whatsoever without the
prior written consent of the Bank (which may be withheld for any reason or no
reason in the Bank’s sole and absolute discretion) and acknowledgment by the
insurer under each of the Policies.
10.Administration.


a.This Agreement shall be administered by the Compensation Committee of the
Board of Directors of Park National Corporation (the "Committee").


b.As the administrator, the Committee shall have the powers, duties and
discretion
to:


i.Construe and interpret the provisions of this Agreement;


ii.Adopt, amend or revoke rules and regulations for the administration of this
Agreement, provided they are not inconsistent with the provisions of this
Agreement;


iii.Provide appropriate persons with such returns, reports, descriptions and
statements as may be required by law, within the times prescribed by law and to
make them available to Insured (or Insured's beneficiary(ies)) when required by
law;


iv.Take such other action as may be reasonably required to administer this
Agreement in accordance with its terms or as may be required by law;


v.Withhold applicable taxes and file with the Internal Revenue Service
appropriate information returns with respect to any payments and/or benefits
provided hereunder; and


vi.Appoint and retain such persons as may be necessary to carry out the
Committee’s duties as administrator.


c.In its capacity as the administrator, the Committee shall also be responsible
for the management, control and administration of the death proceeds from the
Policies. The administrator may, in its reasonable discretion, delegate certain
aspects of its management and administrative responsibilities. If the
administrator has a claim which it believes may be covered under the Policies,
it will contact the insurer under each of the Policies in order to complete a
claim form and determine what other steps need to be taken. The insurer under
the respective Policies will evaluate and make a decision as to payment. If the
claim is eligible for payment under one or more of the Policies, a check will be
issued to the Bank. If the insurer under one or more of the Policies determines
that a claim is not eligible for payment under such Policy, the administrator
may, in its sole discretion, contest such claim denial by contacting the
applicable insurer in writing.


11.Claims Procedures.


a.Claims Administrator. For purposes of these claims procedures, the Committee
shall serve as the "Claims Administrator."


b.Claim Process. If Insured, any beneficiary of Insured, or a duly authorized
representative thereof (the "claimant") should have a claim for benefits
hereunder, the claimant shall file such claim by notifying the Claims
Administrator in writing.


3



--------------------------------------------------------------------------------



c.Decision on a Claim. The Claims Administrator shall make all determinations as
to the right of any person or persons to a benefit hereunder. If the claim is
wholly or partially denied, the Claims Administrator shall provide written or
electronic notice thereof to the claimant within a reasonable period of time,
but not later than 90 days after receipt of the claim. An extension of time for
processing the claim for benefits is allowable if special circumstances require
an extension, but such an extension shall not extend beyond 180 days from the
date the claim for benefits is received by the Claims Administrator. Written
notice of any extension of time shall be delivered or mailed within 90 days
after receipt of the claim and shall include an explanation of the special
circumstances requiring the extension and the date by which the Claims
Administrator expects to render the final decision.


Notice of an adverse benefit determination shall (i) specify the specific reason
for the denial; (ii) reference the specific provisions of this Agreement on
which the denial is based; (iii) describe the additional material or
information, if any, necessary for the claimant to receive benefits and explain
why such material or information is necessary; (iv) indicate the steps to be
taken by the claimant if a review of the denial is desired, including the time
limits applicable thereto; and (v) contain a statement of the claimant's right
to bring a civil action under the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), in the event of an adverse determination on review.


If notice of an adverse benefit determination is not furnished in accordance
with the preceding provisions of this Section 11, the claim shall be deemed
denied and the claimant shall be permitted to exercise the claimant's right to
review as set forth below.


d.Appeal Process. If a claim is denied and a review is desired, the claimant
shall notify the Claims Administrator in writing within 60 days after receipt of
written notice of a denial of a claim. In requesting a review, the claimant may
submit any written comments, documents, records, and other information relating
to the claim, the claimant feels are appropriate. The claimant shall, upon
request and free of charge, be provided reasonable access to, and copies of, all
documents, records and other information "relevant" to the claimant's claim for
benefits. The Claims Administrator shall review the claim taking into account
all comments, documents, records and other information submitted by the
claimant, without regard to whether such information was submitted or considered
in the initial benefit determination.


e.Decision on an Appeal. No later than 60 days following the receipt of the
written application for review, the Claims Administrator shall submit its
decision on the review in writing to the claimant unless the Claims
Administrator determines that special circumstances (such as the need to hold a
hearing) require an extension of time, to a day no later than 120 days after the
date of receipt of the written application for review. If the Claims
Administrator determines that the extension of time is required, the Claims
Administrator shall furnish to the claimant written notice of the extension
before the expiration of the initial 60-day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Claims Administrator expects to render its decision on review.


The Claims Administrator shall provide the claimant with written or electronic
notification of the benefit determination upon review. In the event of an
adverse benefit determination on review, the notice thereof shall (i) specify
the specific reason or reasons for the adverse determination; (ii) reference the
specific provisions of this Agreement on which the benefit determination is
based; (iii) contain a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of all documents,
records and other information "relevant" to the claimant's claim for benefits;
and (iv) inform the claimant of the right to bring a civil action under the
provisions of ERISA.


f.For purposes of a claim or appeal decision, documents, records and information
shall be considered "relevant" to the claimant's claim if they (i) were relied
upon in making the benefit determination; (ii) were submitted, considered, or
generated in the course of making the benefit determination, whether or not
actually relied upon in making the determination; or (iii) demonstrate
compliance with the administrative processes and safeguards of this claims
procedure.


4



--------------------------------------------------------------------------------



g.After exhaustion of the claims procedure as provided herein, nothing shall
prevent the claimant from pursuing any other legal or equitable remedy otherwise
available, including the right to bring a civil action under Section 502(a) of
ERISA, if applicable. Notwithstanding the foregoing, no legal action may be
commenced or maintained against the Bank, the Committee, whether in its capacity
as Claims Administrator or otherwise, or any member of the Committee more than
one (1) year after the claimant has exhausted the administrative remedies set
forth in this Section 11.


12.Confidentiality. In further consideration of the mutual promises contained
herein, Insured agrees that the terms and conditions of this Agreement, except
as such may be disclosed in financial statements and tax returns, in connection
with estate planning or in connection with filings with the Securities and
Exchange Commission as required under Federal securities laws and regulations,
are and shall forever remain confidential until the death of Insured, and
Insured agrees that Insured shall not reveal the terms and conditions contained
in this Agreement at any time to any person or entity, other than Insured's
financial and professional advisors unless required to do so by a court of
competent jurisdiction or, in the opinion of Insured's counsel, by other
requirements of applicable laws and regulations identified in such opinion of
counsel.


13.Other Agreements. The benefits provided for herein for Insured are
supplemental life insurance benefits and shall not be deemed to modify, affect
or limit any salary or salary increases, bonuses, profit sharing or any other
type of compensation of Insured in any manner whatsoever. No provision contained
in this Agreement shall in any way affect, restrict or limit any employment
agreement which may exist between the Bank and Insured, nor shall any provision
or condition contained in this Agreement create specific rights of Insured or
limit the right of the Bank to discharge Insured with or without cause. Except
as otherwise provided herein, nothing contained in this Agreement shall affect
the right of Insured to participate in or be covered by or under any qualified
or non-qualified pension, profit sharing, group, bonus or other supplemental
compensation, retirement or fringe benefit plan constituting any part of the
Bank's compensation structure whether now or hereinafter existing.


14.Withholding. Notwithstanding any of the provisions hereof, the Bank may
withhold from any payment to be made hereunder such amount as it may be required
to withhold under any applicable Federal, state or other law, and transmit such
withheld amounts to the applicable taxing authority.


15.Miscellaneous Provisions.


a.Counterparts. This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile transmission of an executed counterpart.


b.Survival. The provisions of Section 12 and this Section 15 of this Agreement
shall survive the termination of this Agreement indefinitely, regardless of the
cause of, or reason for, such termination.


c.Construction. As used in this Agreement, the neuter gender shall include the
masculine and the feminine, the masculine and feminine genders shall be
interchangeable between themselves and each with the neuter, the singular
numbers shall include the plural, and the plural the singular. Except with
respect to Section 16, the term "person" shall include all persons and entities
of every nature whatsoever, including, but not limited to, individuals,
corporations, partnerships, limited liability companies, governmental entities
and associations. The terms "including," "included," "such as" and terms of
similar import shall not imply the exclusion of other items not specifically
enumerated.


d.Severability. If any provision of this Agreement or the application thereof to
any person or circumstance shall be held to be invalid, illegal, unenforceable
or inconsistent with any present or future law, ruling, rule or regulation of
any court, governmental or regulatory authority having jurisdiction over the
subject matter of this Agreement, such provision shall be rescinded or modified
in accordance with such law, ruling, rule or regulation and the remainder of
this Agreement or the application of such provision to the person or
circumstances
5



--------------------------------------------------------------------------------



other than those as to which it is held invalid, illegal, unenforceable or
inconsistent shall not be affected thereby and shall be enforced to the greatest
extent permitted by law.


e.Governing Law. This Agreement is made in the State of Ohio and shall be
governed in all respects and construed in accordance with the laws of the State
of Ohio, without regard to its conflicts of law principles, except to the extent
superseded by the Federal laws of the United States of America.


f.Binding Effect. This Agreement is binding upon the Parties, their respective
successors, permitted assigns, heirs and legal representatives. Without limiting
the foregoing, the terms of this Agreement shall be binding upon Insured's
estate, administrators, personal representatives and heirs. This Agreement may
be assigned by the Bank to any person to which the Bank assigns or transfers any
of the Policies. This Agreement has been approved by the Bank's Board of
Directors and the Bank agrees to maintain an executed counterpart of this
Agreement in a safe place as an official record of the Bank.


g.No Trust. Nothing contained in this Agreement and no action taken pursuant to
the provisions of this Agreement shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Bank and Insured, Insured's
designated beneficiary(ies) or any other person.


h.Assignment of Rights. None of the payments provided for by this Agreement
shall be subject to seizure for payment of any debts or judgments against
Insured or any beneficiary(ies) of Insured; nor shall Insured or any
beneficiary(ies) of Insured have any right to transfer, modify, anticipate or
encumber any rights or benefits hereunder; provided, however, that the
undistributed portion of any benefit payable hereunder shall at all times be
subject to set-off for debts owed by Insured to the Bank.


i.Entire Agreement. This Agreement (together with its exhibits, which are
incorporated herein by reference) constitutes the entire agreement of the
Parties with respect to the subject matter hereof and supercedes all prior or
contemporaneous negotiations, agreements and understandings, whether oral or
written, relating to the subject matter hereof.


j.Notice. Any notice to be delivered under this Agreement shall be given in
writing and delivered by hand, or by first class, certified or registered mail,
postage prepaid, addressed to the Bank or Insured, as applicable, at the address
for such Party set forth below or such other address designated by notice.


Bank: PARK NATIONAL CORPORATION
50 N. Third Street
Newark, Ohio 43058-3500 Attn: Chief Executive Officer




Insured: MATTHEW R. MILLER
XXXXXXXXX
XXXXXXXXX
k.Non-waiver. No delay or failure by either Party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right.
l.Headings. Headings in this Agreement are for convenience only and shall not be
used to interpret or construe its provisions.
m.Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both Parties. No waiver of any provision
contained in this Agreement shall be effective unless it is in writing and
signed by the Party against whom such waiver is asserted. Notwithstanding the
foregoing, the Bank may amend, modify or terminate this Agreement (and may do so
retroactively) without the consent and/or approval of Insured or any
beneficiary(ies) of Insured if such amendment, modification or termination is
necessary to ensure compliance with Code Section 409A or in order to avoid the
application of any
6



--------------------------------------------------------------------------------



penalties that may be imposed upon Insured and any beneficiary(ies) of Insured
pursuant to the provisions of Code Section 409A.
n.Purpose. The primary purpose of this Agreement is to provide certain death
benefits to Insured as a member of a select group of management or highly
compensated employees of the Bank.
o.Compliance with Code Section 409A. Code Section 409A, as added by the American
Jobs Creation Act of 2004 (AJCA), substantially revised the requirements
applicable to certain deferred compensation arrangements. If Code Section 409A
is found to be applicable, this Agreement is intended to comply, and to be
operated and administered in all respects in compliance, with the requirements
of Code Section 409A and all Internal Revenue Service rulings, Treasury
Department regulations or other pronouncements or guidance implementing or
interpreting its provisions.




16.Change in Control. If Insured experiences a separation from service from the
Bank and its affiliates within 12 months after a Change in Control (as defined
below), (a) Insured shall remain eligible for a death benefit under Section 6
even if that separation from service occurs prior to the date that the Insured
attains age 62, and
(a)the non-compete covenant in the retirement conditions of Exhibit B shall not
apply after a Change in Control.


For purposes of this Agreement, the occurrence of a "Change in Control" shall
mean the occurrence of any of the following: (a) the consummation of an
agreement for the sale of all, or a material portion, of the assets of the Bank;
(b) the consummation of a merger or recapitalization of the Bank, or any merger
or recapitalization whereby the Bank is not the surviving entity; or (c) the
acquisition, directly or indirectly, of the beneficial ownership (within the
meaning of that term as it is used in Section 13(d) of the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder)
of twenty-five percent (25%) or more of the outstanding voting securities of the
Bank or the Bank's parent Park National Corporation by any person or group. The
term "person" means an individual other than Insured, or a corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity not
specifically listed herein.








[THE REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS.]



7



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement, or caused this
Agreement to be executed by a duly authorized officer, in each case as of the
Effective Date.




             

PARK:The Park National Bank
By /s/ Brady T. Burt
Its Chief Financial OfficerEXECUTIVE/s/ Matthew R. Miller Matthew R. Miller










8



--------------------------------------------------------------------------------



EXHIBIT A


BENEFICIARY DESIGNATION FORM


AMENDED AND RESTATED SPLIT-DOLLAR AGREEMENT


Pursuant to Section 3 of the Amended and Restated Split-Dollar Agreement, made
and entered into effective as of January 27, 2020 (the “Agreement”), I, MATTHEW
R. MILLER, hereby designate the beneficiary(ies) listed below to receive any
benefits under the Agreement that may be due upon my death. This designation
shall replace and revoke any prior designation of beneficiary(ies) made by me
under the Agreement.


Full Name(s), Address(es) and Social Security Number(s) of Primary
Beneficiary(ies)*: 


XXXXXXXXXXXXXXX         
XXXXXXXXXXXXXXX         
                   
                   


*If more than one beneficiary is named above, the beneficiaries will share
equally in any benefits, unless I have otherwise provided above. Further, if I
have named more than one beneficiary and one or more of the beneficiaries is
deceased at the time of my death, any remaining beneficiary(ies) will share
equally, unless I have provided otherwise above. If no primary beneficiary
survives me, then the contingent beneficiary designated below will receive any
benefits due upon my death. In the event I have no designated beneficiary upon
my death, any benefits due will be paid to my estate. In the event that I am
naming a beneficiary that is not an individual, I have provided pertinent
information regarding the designation.


Full Name, Address and Social Security Number of Contingent Beneficiary:




XXXXXXXXXXXXXXXX         
XXXXXXXXXXXXXXXX         
                   
                   


        
Date: January 27, 2020 



/s/ Matthew R. MillerMatthew R. Miller



ACCEPTED: THE PARK NATIONAL BANK


Date: January 27, 2020
          



By /s/ Brady T. BurtIts Chief Financial Officer





9



--------------------------------------------------------------------------------



EXHIBIT B
DEATH BENEFIT
MATTHEW R. MILLER
Date on which Insured attains:


Age 62 XXX XX, 2040
Age 65 XXX XX, 2043
Age 82 XXX XX, 2060


Maximum Death Benefit - The "Death Benefit" shall equal $3,653,000 if Insured's
death occurs while Insured is in the full-time employment of the Bank.


Reduced Death Benefit - If Insured's death occurs after Insured's retirement
(for purposes of this Agreement, "retirement" shall mean the termination of
Insured's full-time employment with the Bank following attainment of age 62) or
Insured's separation from service in connection with, and within 12 months
after, a Change in Control under Section 16 of the Agreement, then the "Death
Benefit" shall equal the amount listed on the schedule below, subject to the
retirement conditions listed below the table:



Attained Age at DeathYear of DeathReduced Death Benefit if retired on or after
age 62 or termination within 12 months after a Change in ControlLess than 62
Before XXX XX, 2040 (only if terminated within 12 months after a Change in
Control)
$3,653,000Between 62-65
XXX XX, 2040 to XXX XX, 2043
$3,653,00065
XXX XX, 2043 to XXX XX, 2044
$3,653,00066
XXX XX, 2044 to XXX XX, 2045
$3,505,00067
XXX XX, 2045 to XXX XX, 2046
$3,351,00068
XXX XX, 2046 to XXX XX, 2047
$3,190,00069
XXX XX, 2047 to XXX XX, 2048
$3,021,00070
XXX XX, 2048 to XXX XX, 2049
$2,845,00071
XXX XX, 2049 to XXX XX, 2050
$2,661,00072
XXX XX, 2050 to XXX XX, 2051
$2,469,00073
XXX XX, 2051 to XXX XX, 2052
$2,268,00074
XXX XX, 2052 to XXX XX, 2053
$2,058,00075
XXX XX, 2053 to XXX XX, 2054
$1,839,00076
XXX XX, 2054 to XXX XX, 2055
$1,609,00077
XXX XX, 2055 to XXX XX, 2056
$1,370,00078
XXX XX, 2056 to XXX XX, 2057
$1,119,00079
XXX XX, 2057 to XXX XX, 2058
$858,00080
XXX XX, 2058 to XXX XX, 2059
$584,00081
XXX XX, 2059 to XXX XX, 2060
$299,00082 or older
XXX XX, 2060 and thereafter
$0



Notwithstanding the above schedule, payment of the Death Benefit after Insured's
retirement (as defined above) shall be subject to the following retirement
conditions:


1.Except as provided in Section 16 of the Agreement, after retirement, Insured
has not been employed by any financial services firm offering like or similar
products as the Bank, except with written approval of the Bank.




10



--------------------------------------------------------------------------------



1.Insured's termination of employment from the Bank has not been for cause as
determined by the Board of Directors of the Bank; if termination is determined
to be for cause, a letter so stating shall be sent by certified mail to Insured
within 90 days of termination of employment from the Bank and no benefit shall
be payable under the Agreement.


1.Insured shall not be entitled to a Death Benefit after attaining age 82.


The undersigned Matthew R. Miller (“Insured”) hereby acknowledges that he has
reviewed this Exhibit B to the Amended and Restated Split-Dollar Agreement made
and entered into effective as of January 27, 2020 and that the information set
forth in this Exhibit B is true and correct in all material respects.









/s/ Matthew R. MillerJanuary 27, 2020Matthew R. Miller







11



--------------------------------------------------------------------------------



EXHIBIT C


ENDORSED POLICIES


MATTHEW R. MILLER






The Amended and Restated Split-Dollar Agreement, made and entered into effective
as of January 27, 2020 (the “Agreement”) pertains to the life insurance policies
(the “Policies”) listed on this Exhibit C, attached and made a part of the
Agreement:




Insurer: MassMutual
           Policy number: 39121394




Insurer: Minnesota Life Insurance Company
           Policy number: 2967041W




           Insurer: Ohio National
           Policy number: c7136385

























12

